                 Case 2:21-cr-00023-JAM Document 26 Filed 03/19/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00023-JAM
11                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                           FINDINGS AND ORDER
13   JUAN ALBERTO MURIA-PALACIOS,                        DATE: March 23, 2021
                                                         TIME: 9:30 a.m.
14                                Defendant.             COURT: Hon. John A. Mendez
15

16                                               STIPULATION
17          Plaintiff United States of America, by and through its counsel of record, and the defendant, by
18 and through the defendant’s counsel of record, hereby stipulate as follows:

19          1.      By previous order, this matter was set for status on March 23, 2021.
20          2.      By this stipulation, the defendant now moves to continue the status conference until May
21 25, 2021, and to exclude time between March 23, 2021, and May 25, 2021, under Local Code T4.

22          3.      The parties agree and stipulate, and request that the Court find the following:
23                  a)     The government has previously produced to defense counsel discovery associated
24          with this case that includes over 400 pages of documents, as well as audio files.
25                  b)     Counsel for the defendant desires additional time to consult with his client, review
26          the current charges, conduct investigation and research related to the charges, review discovery,
27          prepare pretrial motions, and otherwise prepare for trial.
28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00023-JAM Document 26 Filed 03/19/21 Page 2 of 3


 1                  c)     Counsel for the defendant believes that failure to grant the above-requested

 2          continuance would deny him the reasonable time necessary for effective preparation, taking into

 3          account the exercise of due diligence.

 4                  d)     The government does not object to the continuance.

 5                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of March 23, 2021 to May 25, 2021,

10          inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

11          because it results from a continuance granted by the Court at the defendant’s request on the basis

12          of the Court’s finding that the ends of justice served by taking such action outweigh the best

13          interest of the public and the defendant in a speedy trial.

14          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18

19

20    Dated: March 17, 2021                                   PHILLIP A. TALBERT
                                                              Acting United States Attorney
21

22                                                            /s/ SAM STEFANKI
                                                              SAM STEFANKI
23                                                            Assistant United States Attorney
24

25    Dated: March 17, 2021                                   /s/ DOUGLAS BEEVERS
                                                              DOUGLAS BEEVERS
26                                                            Counsel for Defendant
27                                                            JUAN ALBERTO MURIA-PALACIOS

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00023-JAM Document 26 Filed 03/19/21 Page 3 of 3


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 18th day of March, 2021.

 3
                                               /s/ John A. Mendez
 4
                                               THE HONORABLE JOHN A. MENDEZ
 5                                             UNITED STATES DISTRICT COURT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
